Citation Nr: 1204423	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  05-28 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from January 6, 1949 to August 11, 1949.

This matter came to the Board of Veterans' Appeals (Board) from a January 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 2007 decision, the Board denied the Veteran's service connection claim for a left hip disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2008 Order, the Court vacated the August 2007 Board decision and remanded the case to the Board for further proceedings consistent with a September 2008 Joint Motion for Remand.  The Board remanded the matter in November 2008.  In a June 2009 decision, the Board denied the Veteran's service connection claim for a left hip disability.  The Veteran appealed the Board's decision to the Court.  Per a March 2011 Memorandum Decision, the June 2009 Board decision was vacated and remanded for further proceedings consistent with the decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA St. Petersburg RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that during basic training he fell off a truck and injured his left hip which resulted in his current left hip disability.  

In July 1979, the Reserve Components Personnel and Administration Center advised VA that the Veteran's service records had been destroyed in a fire.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran filed an initial claim for compensation in March 1979 claiming that his right hip disability was aggravated in service.  Statements from service acquaintances recalled the Veteran having problems with his right leg and low back and private medical reports refer to right hip arthritis that was present in the 1950s.  There was no mention of left hip disability.  In March 2003, the Veteran filed an initial claim of service connection for a left hip disability, which he claimed had its onset in service following an injury.  Following the injury, he was seen on several occasions and eventually discharged from service due to the disability.  The Board does not find the claim that the left hip was injured in service resulting in disability requiring his release from service to be credible, since he never mentioned this significant event when applying for compensation for the other hip 24 years earlier.  

In January 2009, the Veteran underwent a VA examination; the examiner noted review of the claims folder.  A diagnosis of left hip replacement was noted.  The report detailed the Veteran's contention that an in-service fall led to his current disability.  As to the inquiry whether there was a 50 percent probability or greater that the current left hip disability was related to the Veteran's period of service, the examiner indicated that the disability was not caused by or a result of service.  In support of his opinion, the examiner cited to his clinical experience and expertise as an orthopedic surgeon in reviewing the records and not finding any record of an injury or of treatment until over 40 years after service discharge.

In offering such opinion, the VA examiner noted that there was no service record in the claims file of a hip injury or treatment.  In offering a negative etiological opinion, however, it is not clear whether the VA examiner was made aware that the Veteran's service records had been destroyed.  Thus, the Veteran should be afforded a new VA examination to assess the nature and etiology of his left hip disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic examination with an appropriate medical professional in order to ascertain the nature and etiology of his claimed left hip disability.  The claims file and a copy of this Remand should be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to whether the Veteran's left hip disability is at least as likely as not (a 50 percent or higher degree of probability) related to his military service.

For purposes of the examination, the examiner should be made aware that the Veteran's service treatment records are unavailable for review as they were destroyed in a fire and the Board does not find the Veteran's claim that he injured his left hip in service to be credible.  

In offering the opinion, the examiner is requested to fully review the claims file, to include the medical records and Veteran's lay statements regarding incurrence and continuity of symptomatology of his left hip disability.  The rationale for any opinion offered should be provided.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  

2.  After completion of the above, the RO should review the expanded record and readjudicate entitlement to service connection for left hip disability.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


